T.B. Orum was informed against, out of the county court of Carter county, for a violation of the prohibitory laws. The defendant made an appearance bond, for which J. B. Harrell became surety. The defendant failed to appear at the trial of the cause in the county court, according to the conditions of his bond. Action was filed by the state on the bond against J. B. Harrell, as one of the sureties. The trial of the cause resulted in judgment for the state. The defendant has appealed the cause and assigns several errors for reversal here. One of the errors assigned is that the state had detained T. B. Orum in Bryan county on a charge of automobile theft, and was holding the defendant in jail in Bryan county on the date he was required to appear, according to the terms of his bond in Carter county. The defendant was later sent to the penitentiary. The plaintiff in error submits that this constituted a good defense against the right of the state to recover on the appearance bond given in the criminal case pending in Carter county.
Proof of the allegations in this respect constituted a good defense. The county attorney does not question the validity of the defense. He contends that the evidence is not of sufficient probative force to support the defense. It is true that the judgment of conviction in Bryan county and proof of the commitment to the state penitentiary would be the best evidence. However, proof may be made in other ways, if the witness testifying to the facts be qualified. The uncontradicted evidence of the defendant, in support of the allegations of his answer, constituted a good defense against the right of the state to recover on the bond. State v. Herber,70 Okla. 153, 173 P. 651.
It will serve to useful purpose to consider the other errors assigned for reversal.
The judgment is reversed and remanded for further proceedings, in accordance with the views herein expressed.
By the Court: It is so ordered.